Title: To Thomas Jefferson from Henry Dearborn, 19 January 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                      
                     
                     Department of WarJanuary 19th. 1808—
                  
                  There are no papers in this office of an older date than Novr. 1800, the time when the building in which the office was kept, was destroy’d with fire.—I am very confident that no communications have been made to the Department since I have had charge of it, on the subject you allude to in your note of this morning, I have had the files of letters examined, that were received between Novr. 1800 and March 1801, the period between the destruction of the papers by fire, & of my taking charge of the office, and no papers have been found relating to the subject in question.
                  with sentiments of the highest respect, I am Sir Your Obed Sevt
                  
                     H Dearborn 
                     
                  
               